In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-475V
                                     Filed: August 23, 2016
                                         UNPUBLISHED

****************************
ALLEN O. CABANSAG,                       *
                                         *
v.                                       *
                    Petitioner,          *      Damages Based on Proffer;
                                         *      Diphtheria, Tetanus, acellular Pertussis
                                         *      (“DTaP”) Vaccine; Shoulder Injury
SECRETARY OF HEALTH                      *      Related to Vaccine Administration
AND HUMAN SERVICES,                      *      (“SIRVA”); Special Processing Unit
                                         *      (“SPU”)
                    Respondent.          *
                                         *
****************************
Carol L. Gallagher, Carol L. Gallagher, Esquire, LLC, Linwood, NJ, for petitioner.
Robert P. Coleman, III, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

        On April 14, 2016, Allen O. Cabansag (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act” or “Program”). Petitioner alleges that he
suffered a right shoulder injury following the administration of the diphtheria, tetanus,
and acellular pertussis (“DTaP”) vaccine on February 28, 2014. Petition at 1. Petitioner
further alleges that he has not brought a civil action or received a settlement for his
injuries alleged as vaccine caused. Id. at ¶¶ 35-36. The case was assigned to the
Special Processing Unit of the Office of Special Masters.




1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On August 23, 2016, the undersigned issued a ruling on entitlement, finding
petitioner entitled to compensation. In her August 8, 2016 Rule 4(c) Report, respondent
included a proffer on award of compensation, stating that petitioner should be awarded
$135,000.00. Respondent’s Rule 4(c) Report and Proffer at 5. Respondent
represented that petitioner agrees with the proffered award. Id. Based on the record as
a whole, the undersigned finds that petitioner is entitled to an award as stated in the
Respondent’s Rule 4(c) Report and Proffer.

      Pursuant to the terms stated in the Respondent’s Rule 4(c) Report and Proffer,3
the undersigned awards petitioner a lump sum payment of $135,000.00 in the
form of a check payable to petitioner, Allen O. Cabansag. This amount represents
compensation for all damages that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.4

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3Because Respondent’s Rule 4(c) Report and Proffer contains detailed medical information, it will not be
attached to this decision.

4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2